ORDER
PERRY FEINBERG previously of POINT PLEASANT, who was admitted to the bar of this State in 1983, and who was temporarily suspended from practice by Order of the Court, dated September 20,1995, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that PERRY FEINBERG is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that PERRY FEINBERG reimburse the Disciplinary Oversight Committee for appropriate administrative costs.